Citation Nr: 0101443	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  94-26 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the hip, neck, knees and other joints.

2.  Entitlement to service connection for muscle and joint 
pain, due to undiagnosed illness.

3.  Entitlement to service connection for fatigue, due to 
undiagnosed illness.

4.  Entitlement to service connection for memory loss, due to 
undiagnosed illness.

5.  Entitlement to service connection for psychiatric 
disability, due to undiagnosed illness.

6.  Entitlement to service connection for headaches, due to 
undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1972 and from December 1990 to June 1991.  He served 
in Southwest Asia from January 1991 to May 1991.  This matter 
came to the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.  In December 
1999 the Board remanded the case for further development.  
The requested development has been completed and the case has 
been returned to the Board for further appellate action.  

The veteran's claim of entitlement to service connection for 
degenerative joint disease of the hip, neck, knees and other 
joints, will be addressed in the subsequent remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran has been diagnosed with focal myofascial pain 
syndrome, chronic fatigue syndrome and major depression.

3.  The veteran's focal myofascial pain syndrome, chronic 
fatigue syndrome, major depression, memory loss and headaches 
have been attributed to a diagnosed personality disorder and 
there is no medical opinion linking these current 
disabilities to the veteran's service or any incident 
therein.


CONCLUSIONS OF LAW

1.  The evidence of record does not show that the veteran's 
myofascial pain syndrome was incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
(2000).

2.  The evidence of record does not show that the veteran's 
chronic fatigue syndrome was incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
(2000).

3.  The evidence of record does not show that the veteran's 
psychiatric disability, to include memory loss and headaches, 
was incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has muscle and joint pain, 
fatigue, memory loss, headaches and a psychiatric disability 
as a result of his service.  He believes these disabilities 
are a result of undiagnosed illnesses incurred during his 
service in Southwest Asia during the Persian Gulf War.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  After reviewing the 
record, Board is satisfied that all relevant facts have been 
properly developed with respect to these issues, that VA has 
given the veteran adequate notice regarding the evidence 
necessary to substantiate his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.  38 U.S.C.A. § 5107 (1999); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

In this respect, the Board notes that the veteran has 
indicated that the treatment records of Drs. Sheinbeachler 
and McDonald are no longer available.  Moreover, the veteran 
refused to cooperate with VA's efforts to obtain treatment 
records for his psychiatric disability from Winnebago 
Clinical Services and New Horizons Counseling Services.  In 
January 2000 statements, the veteran stated that he did not 
wish the records released to VA because of the highly 
personal information they contained.  

Factual Background

The veteran indicated on the April 1970 preinduction medical 
history that he had a poor memory and depression or excessive 
worry.  He had also been previously treated by a private 
physician for a nervous disorder.  His April 1970 medical 
examination report shows no pertinent abnormalities.  Service 
medical records for the veteran's first period of service are 
negative for pertinent pathology.

During his second period of service, the veteran underwent a 
psychiatric consultation in December 1990 for complaints of 
his being a "loner."  There was no proffered psychiatric 
diagnosis and the veteran was found fit for duty.  He denied 
fatigue or swelling of any body parts in his March 1991 
Southwest Asia Demobilization/Redeployment medical 
evaluation.  He also stated that he had no disease or injury 
while stationed there.  In a March 1991 medical history 
report, the veteran indicated he had swollen or painful 
joints.  The accompanying medical examination report noted 
that he had problems with both his upper and lower 
extremities.  However, evaluations of his extremities and 
spine were normal.  His psychiatric and neurological 
evaluations were also normal at that time.  His May 1991 
medical history report shows complaints of swollen or painful 
joints and bone, joint or other deformity.  That same month, 
in a demobilization/redeployment medical evaluation, he 
indicated that he experienced fatigue and swelling of his 
lymph nodes.  The report also indicated that he had a 10-year 
history of questionable chronic fatigue syndrome.  A May 1991 
medical statement examination shows that he took a hard jolt 
in a truck, and suffered carpal tunnel syndrome symptoms with 
numbness and tingling in his arms, fingers, legs and toes.

A June 1993 National Guard treatment record indicates that 
the veteran gave a 2-year history of excessive fatigue, 
aching pain in his joints, and stress.  He was assessed with 
chronic fatigue syndrome.

During his June 1993 VA general medical examination, the 
veteran complained of headaches.  He was diagnosed with an 
old neck injury, producing headaches and musculoskeletal 
tenderness of the cervical spine.  

An August 1994 VA Gulf Registry examination report shows that 
the veteran complained of fatigue and headaches.  He 
indicated that he experienced difficulty concentrating, 
increased anger, sleep disturbance, problems talking with his 
family and difficulty relating to his friends, as well as 
feeling isolated, alienated or different since his return 
from the Gulf.  He gave a history of memory loss, depression 
and past thoughts of suicide, as well as fatigue, and 
readjustment difficulties, flashbacks and nightmares.  The 
examiner assessed the veteran as a self-admitted "recluse" 
with "suggestions of Axis II (schizotypal?)."  

VA treatment records dated from October 1994 to August 1996 
show that the veteran had ongoing treatment for persistent 
arthralgias, assessed as fibromyalgia.  An October 1994 
record shows complaints of generalized arthralgias with full 
range of motion in all joints and no evidence of joint 
erythema or tenderness and full muscle strength with a 
nontender spine.  The veteran was initially seen in October 
1994 for delayed stress reaction.  He was easily fatigued and 
complained of flashbacks of the Gulf war.  The examiner noted 
that the veteran was rather vague, evasive, guarded and 
bizarre with a slight psychomotor retardation.  The diagnoses 
were intermittent alcohol abuse and to rule out paranoid 
schizophrenia, not otherwise specified psychosis and 
dysthymia.  Axis II diagnoses were deferred at that time.  
Later treatment records show diagnoses of schizophrenia, 
schizotypal and schizoid.  The veteran was also assessed with 
chronic fatigue syndrome, as early as April 1995.  A January 
1996 treatment record shows that he had a ten to fifteen year 
history of chronic fatigue syndrome.  

At his May 1996 VA general medical examination, the veteran 
complained of pain in the upper portion of his sacrum and 
pelvis.  He also noted pain in his neck associated with 
cervical arthritis, as well as discomfort in his shoulders 
and upper back.  He was diagnosed with fatigue, which was 
most likely related to his extremely poor sleep hygiene with 
continuously interrupted sleep and a history of fibromyalgia.  
However, the examiner noted that the veteran did not meet the 
criteria for fibromyalgia at the time of the examination.  
His ischial pain was thought to represent a focal myofascial 
pain syndrome.

A November 1997 VA psychiatric examination report notes that 
the veteran was to be assessed for difficulty with his 
concentration and memory loss.  He also complained of joint 
pain, decreased energy, fatigue and headaches.  He had mild 
depressive and anxious symptoms.  The examiner reviewed the 
veteran's claims file prior to the examination and observed 
that he had previously been diagnosed with schizotypical 
personality disorder and had previously been treated for 
alcohol use on an outpatient basis.  The veteran had mild 
psychotic symptoms, reporting auditory hallucinations and one 
episode of a visual hallucination.  The examiner found that 
the veteran's symptoms did not meet DSM-IV criteria for any 
Axis I disorder at that time.  The examiner opined that the 
veteran may have had episodes of major depression in the past 
that was in remission at the time of the examination and that 
he might also meet the criteria for dysthymia, but that this 
was difficult to clearly tell secondary to Axis II issues.  
The examiner further opined that the veteran met criteria for 
schizoid personality disorder, and while this made it more 
difficult for him to readjust to civilian life after his 
service, his service experience was not likely to be a 
causative factor.  The veteran was diagnosed with possible 
dysthymia versus major depression, but no current Axis I 
diagnosis and an Axis II diagnosis of schizoid personality 
disorder.  

Following VA neuropsychiatric testing, conducted later that 
month, the examiner opined that it was very likely that the 
veteran's problems with concentration, memory and daily 
living were related to untreated major depression associated 
with schizoidal personality tendencies.  In an addendum to 
the November 1997 VA psychiatric examination, the examiner 
concurred with these findings and deferred to a diagnosis of 
major depression and attributed the veteran's symptoms of 
fatigue to this diagnosis.

The November 1997 VA examination, conducted to clarify the 
issues of chronic fatigue and fibromyalgia, shows that the 
examiner reviewed the veteran's claims file.  The examiner 
noted that it was very difficult to elicit a full history 
regarding the veteran's fatigue, as he tended to change his 
symptoms and time frames quite liberally during the 
examination.  He did give a history of some symptoms of very 
mild fatigue prior to his Persian Gulf service that increased 
during his service and worsened after his return until it 
eventually stabilized.  He reported sleep disturbances, very 
poor short-term memory and decreased concentration.  With 
respect to his fibromyalgia-type symptoms he first noted pain 
in the upper portion of his sacrum and pelvis during the 
Persian Gulf War when he was made to sleep on the barracks 
floor for a prolonged period of time.  He reported headaches 
and a constellation of other symptoms, but denied bowel 
trouble or tender muscles or muscle weakness, except when 
extremely fatigued.  The examiner believed the veteran's 
symptoms were very closely related to his psychiatric 
ailments, specifically his chronic fatigue.  He did not 
classically fit the pattern for fibromyalgia without trigger 
points and tender muscles, but did have one area of point 
tenderness along his right anterior superior iliac spine.  
The examiner believed a diagnosis of focal myofascial pain 
syndrome was more appropriate given the single area of 
tenderness.  An addendum notes that the examiner reviewed the 
psychiatric examination and neuropsychiatric results and 
found that they confirmed his opinion that the veteran's 
complaints of fatigue were related to the diagnosis of 
depression and schizoid personality disorder.

Analysis

Pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 service 
connection for disabilities due to undiagnosed illnesses are 
granted if there is evidence that the claimant (1) is a 
"Persian Gulf veteran"; (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combinations of illnesses manifested by one or more signs 
or symptoms; (3) which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability are 
described as either objective medical evidence perceptible to 
a physician or other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317.

The veteran's muscle and joint pain, fatigue, memory loss, 
psychiatric disability and headaches have either been 
identified as symptoms of diagnosed conditions or are 
diagnosed disabilities.  In this respect, he has been 
diagnosed with focal myofascial pain syndrome, chronic 
fatigue syndrome, major depression and a personality 
disorder.  His memory loss and headaches have been attributed 
to both his major depression and a diagnosed personality 
disorder.  The provisions of 38 C.F.R. § 3.317 do not apply 
to diagnosed disorders.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore these claims will be considered on a 
direct basis.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychoses).

Although the evidence shows that the veteran complained of 
joint pain and fatigue in service and that he attributes 
these disabilities to service, there is no evidence that he 
was treated or diagnosed with any disability in service 
associated with these complaints.  While the veteran believes 
his symptoms began shortly after his return from the Persian 
Gulf War, he not competent to offer opinions as to matters 
requiring medical knowledge or expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Summers v. Gober, 
No. 00-7019 (Fed. Cir. Sept. 1, 2000)(veterans with diseases 
diagnosed after service must still provide competent medical 
evidence that links them to service).  Moreover, the November 
1997 VA psychiatric, neuropsychiatric and systemic disease 
examinations all attribute his muscle and joint pain and his 
fatigue to an underlying personality disorder.  Personality 
disorders are not considered to be diseases or injuries 
within the meaning of veteran's benefits legislation, and 
therefore are not eligible for service connection.  38 C.F.R. 
§ 3.303(c).

Likewise, the veteran's headaches, memory loss and diagnosed 
major depression have been attributed to his underlying 
personality disorder.  The veteran had been treated for a 
nervous disorder prior to his 1970 induction into the service 
and he underwent a psychiatric consult during his second 
period of service without any diagnosis.  There is no 
evidence that he was diagnosed with major depression within 
one year of his discharge.  As noted previously, the veteran 
has refused to release pertinent treatment records regarding 
this disability to VA.  Although VA must assist a claimant, 
this duty to assist is not always a one-way street, and a 
veteran may not passively wait for assistance in those 
situations in which he may or should have information that is 
necessary in the development of his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Further, the 
November 1997 VA psychiatric examiner found that the veteran 
did not have a current Axis I diagnosis and attributed the 
veteran's symptoms of memory loss and his possible major 
depression to a personality disorder.  The November 1997 
general medicine examiner linked the veteran's headaches to 
his personality disorder.  Therefore, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for service connection for muscle and joint pain, 
fatigue, memory loss, psychiatric disability and headaches, 
to include as due to undiagnosed illnesses.


ORDER

Service connection for muscle and joint pain, fatigue, memory 
loss, psychiatric disability and headaches, to include as due 
to undiagnosed illnesses, is denied.


REMAND

The Veterans Claims Assistance Act of 2000 also indicates 
that VA shall provide a medical examination or opinion when 
necessary to make a decision in a claim.  Examinations are 
necessary where the evidence of record contains competent 
evidence that the claimant has a current disability and 
indicates that the disability may be associated with the 
claimant's active service but does not contain sufficient 
medical evidence for VA to make a decision on the claim.

Several VA examination reports show that the veteran was 
diagnosed with degenerative joint disease as early as June 
1993.  The evidence of records shows that the veteran 
complained of joint pain in service.  Although the veteran's 
degenerative joint disease was not shown within a year of his 
discharge from service, the Board finds that it would be 
helpful to afford the veteran an orthopedic examination and 
have the examiner review the claims file and offer an opinion 
with regard to the etiology of the veteran's current 
degenerative joint disease.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claim.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured.  Any records received should be 
associated with the claims folder.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this and request he provide a copy of the 
outstanding medical records.

3.  After the above development has been 
completed to the extent possible, the RO 
should schedule the veteran for a VA 
orthopedic evaluation to evaluate the 
nature of his degenerative joint disease.  
The claims folder and a separate copy of 
this remand must be made available to the 
examiner for review prior to the 
examination.  All indicated studies 
should be performed.  Based on the 
medical findings and a review of the 
claims folder, the examiner is requested 
to offer an opinion as to whether it is 
as likely as not that degenerative joint 
disease found to be present is related to 
service.  If the examiner is unable to 
provide the requested opinion, the report 
should so state.  Any opinion provided 
should be supported by a complete 
rationale.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
readjudicate the claim.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


 



